DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Agarwal (US20150147173A1).
Agarwal, in figures 1-6, teach a method comprising: operating a wind turbine, wherein the wind turbine 100 has a tower 102, wherein tower loads act on the tower, the wind turbine having an aerodynamic rotor 104 configured to generate a rotor thrust, and reducing the rotor thrust (see paragraphs [0008] to [0010]), wherein reducing the rotor thrust is performed while considering an effect of the reduction of the rotor thrust on the tower loads (see paragraph [0021]), (cl.2) wherein considering the effect of the reduction of the rotor thrust on the tower loads comprises suppressing or attenuating the reduction of the rotor thrust if the reduction of rotor thrust leads to an increase in tower loads (see [0007], [0008], and [0028]), (cl.3) wherein considering the effect of the  (cl.10) wherein reducing rotor thrust comprises a lowering of the nominal rotation speed (see [0025]), (cl.11) wherein reducing the rotor thrust is performed while considering the effect of the reduction of rotor thrust on the tower loads in that a maximum permitted change of pitch angle of at least one of the rotor blades of the aerodynamic rotor is implemented as a complex function of the tower loads (see [0025] and [0034]), (cl.14) wherein the complex function of the tower loads is a function of a tower head speed (see [0025], and [0034]- [0036]), (cl.12) a wind turbine 100 comprising: a tower 102, wherein tower loads act on the tower, an aerodynamic rotor 104 configured to generate 

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of seven patent publications.
US 10,294,921 B2, US 9,548,070 B1, US 9,355,680 B1, US 20140178195 A1, US 8,123,477 B2, US 8,085,487 B1, and US 20110187107 A1 are cited to show a wind turbine and a method of operation of the wind turbine.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745